     Case 2:19-cv-02621-KJM-DB Document 36 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    Carmel Garcia, an individual; M.Y. and           No. 2:19-cv-02621-KJM-DB
      L.Y., minors by and through their guardian
11    ad litem Vanessa Ruiz; L.Y., a minor by
      and through his guardian ad litem
12    Francisca Uriostegui,                            AMENDMENT TO THE
13                                                     SCHEDULING ORDER
                        Plaintiff,
14           v.
15    Yuba County Sheriff’s Department; Yuba
      County Sheriff’s Deputies Does 1-5; City
16    of Vacaville; and Vacaville Police Officer
      Does 6-10;
17
                        Defendants.
18

19

20                 The parties jointly request (ECF No. 35) to amend dates in the pretrial scheduling

21   order (ECF No. 25). Good cause appearing, the court GRANTS this request, as follows:

22
                    Description                         Existing Date             New Date
23
      Discovery Cutoff                             March 19, 2021           August 13, 2021
24    Expert Disclosures                           July 19, 2021            November 16, 2021
      Supplemental Expert Disclosures              August 2, 2021           November 30, 2021
25
      Completion of Expert Discovery               September 1, 2021        December 30, 2021
26    All Dispositive Motions Hearing Date         June 18, 2021            October 29, 2021

27
     This amendment does not alter any other portions of the initial scheduling order (ECF No. 25).
28
                                                      1
     Case 2:19-cv-02621-KJM-DB Document 36 Filed 03/16/21 Page 2 of 2


 1              IT IS SO ORDERED.
 2
     DATED: March 16, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
